DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on October 28, 2020 for the patent application 16/078,548 originally filed on August 21, 2018. Claims 22, 31, and 41 are amended. Claims 1-21 are cancelled. Claims 22, 31, and 41 are independent. Claims 22-41 are pending. The first office action of September 3, 2020 is fully incorporated by reference into this Final Office Action.

Specification
The amendment to the abstract of the disclosure is acknowledged and accepted by the examiner. 

Terminal Disclaimer
The terminal disclaimers filed on October 28, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/078,540 and 16/078,531 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Response to Amendment


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-41 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 2 is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “educating users by gamification,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Here, the claims are reasonably understood as “mental processes,” which require the following limitations: “repeatedly generating random data defining one or more parameters of a user interface element, the user interface element producible by execution of a first software section; associating said random data with specific user profiles from among a plurality of user profiles stored in a database; in response to users logging into the specific user profiles, receiving requests for said random data associated with the specific user profiles, the requests being received; in response to the requests, transmitting respective random data, from among the generated random data, wherein the first software section produces the user interface element in accordance with the one or more parameters defined by the respective random data transmitted thereto; receiving a notification that a second software section has been executed in response to a user interaction with the user interface element, the second software section configured for employee education; and, in response to the receipt of the notification, flagging a database entry corresponding to the random data.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “client apparatuses” and “a wireless or wire bound network” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “educating users by gamification,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “client apparatuses” and “a wireless or wire bound network” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and 
In addition, dependent claims 23-30 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 23-30 are also rejected under 35 U.S.C. § 101, based on their dependencies to independent claim 22. Therefore, claims 22-30 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim 31 is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “educating users by gamification,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Here, the claims are reasonably understood as “mental processes,” which require the following limitations: “in response to users logging into specific user profiles, transmitting respective requests for random data associated with the specific user profiles, the requests being transmitted; receiving, in response to the requests, respective random data associated with the specific user profiles from among a plurality of user profiles stored in a database, the random data being transmitted, and defining one or more parameters of a user interface element; executing a first software section to produce the user interface element in accordance with the one or more parameters defined by the respective random data; executing a second software section in response to a user interaction with the user interface element, the second software section configured for employee education; and transmitting a notification that the second software section has been executed, flagging a database entry corresponding to the respective random data in response to the transmission of the notification.” 
“collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a plurality of client apparatuses,” “a server apparatus,” and “a wireless or wire bound network” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “educating users by gamification,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a plurality of client apparatuses,” “a server apparatus,” and “a wireless or wire bound network” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 32-40 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 32-40 are also rejected under 35 U.S.C. § 101, based on their dependencies to independent claim 31. Therefore, claims 31-40 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Claim 41 is directed to “a system” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “educating users by gamification,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Here, the claims are reasonably understood as “mental processes,” which require the following limitations: “repeatedly generate random data defining one or more parameters of a user interface element, associate said random data with a specific user profile from among a plurality of user profiles stored in a database, and transmit, from among the generated random data, respective random data, the user interface element producible by execution of a first software section; and transmit a request for respective random data associated with the specific user profile in response to a user logging into the specific user profile, transmit said respective random data associated with the specific user profile in response to the request, and receive said respective random data from among said random data, execute a first software section to produce the user interface element in accordance with the one or more parameters defined by the respective random data, execute a second software section in response to a user interaction with the user interface element, the second software section configured for employee education, and transmit a notification that the second software section has been executed, receive the notification and flag a database entry corresponding to the respective random data in response to the receipt of the notification.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
 the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a server apparatus,” “a plurality of client apparatuses,” and “a wireless or wire bound network” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “educating users by gamification,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a server apparatus,” “a plurality of client apparatuses,” and “a wireless or wire bound network” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-28, 31, 34-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzy et al. (hereinafter Hamzy; US 6,636,247), in view of Virine et al. (hereinafter Virine; US 6,487,390), and in further view of Suzuki et al. (hereinafter Suzuki; US 2003/0078833).
Regarding claim 22 (Currently Amended), Hamzy discloses a method, comprising: 
repeatedly generating random data defining one or more parameters of a user interface element, the user interface element producible by execution of a first software section on each of a plurality of client apparatuses (Hamzy col. 6 lines 3-6, “the hyperlink to proceed to the desired page is randomly located within each consecutive advertisement that is presented to the user.”; Hamzy col. 4 lines 30-40, “server 304 provides data, such as boot files, operating system images, and applications to clients 308-312. Clients 308, 310, and 312 are clients to server 304.”); 
in response to the requests, transmitting respective random data, from among the generated random data, to each of the plurality of client apparatuses via the network, wherein each of the plurality of client apparatuses executes the first software section to produce the user interface element in accordance with the one or more parameters defined by the respective random data transmitted thereto (Hamzy col. 4 lines 30-59, “server 304 provides data, such as boot files, operating system images, and applications to clients 308-312. Clients 308, 310, and 312 are clients to server 304. Distributed data processing system 300 may include additional servers, such as advertisement server 314, which places advertisements to a user in response to a request”, the data, applications, and advertisements are provided by servers to clients over a network; Hamzy col. 6 lines 1-34, “The placement of the URL within the advertisement display is presented at random locations within the advertisement and consequently the locations will vary with each advertisement display… sending of a randomly placed link”, random data transmitted by the server);
receiving, via the network, a notification from a first client apparatus of the plurality of client apparatuses that a second software section has been executed by the first client apparatus in response to a user interaction with the user interface element, the second software section configured for employee education (Hamzy col. 6 lines 1-34, “Contained within the advertisement is the URL of interest 606, which must be clicked on in order to proceed. The placement of the URL within the advertisement display is presented at random locations within the advertisement and consequently the locations will vary with each advertisement display.”, clicking the URL of interest causes the URL to launch. Note that the URL of interest may point to a location “configured for employee education”).
Hamzy may not explicitly teach gamifying employee education in a computer networked employment environment. However, this is a statement of intended use provided in the preamble of the claim and not an explicit limitation. Furthermore, “gamifying employee education” and “a computer networked employment environment” are vague in meaning and can be interpreted numerous ways in light of the disclosure. The instant specification does not offer any concrete definitions (only examples are provided) for the aspects of “gamifying”, “employee education”, “game”, or “employment environment”.  As such, these terms must be interpreted under the broadest reasonable interpretation using the common meanings of the words.
Hamzy does not explicitly teach associating said random data with specific user profiles from among a plurality of user profiles stored in a database; in response to users logging into the specific user profiles on the plurality of client apparatuses, receiving requests from respective client apparatuses for said random data associated with the specific user profiles, the requests being received via a wireless or wire bound network. 
However, Virine discloses associating said random data with specific user profiles from among a plurality of user profiles stored in a database; in response to users logging into the specific user profiles on the plurality of client apparatuses, receiving requests from respective client apparatuses for said random data associated with the specific user profiles, the requests being received via a wireless or wire bound network (Virine col. 9 lines 1-14, “In the preferred embodiment, the demographic profile of the user is stored and looked up in a database in the local server”; also Virine Figs. 7A-B and col. 14 lines 27-49, “FIG. 7 shows a flowchart 700 for the selection of demographically targeted information, such as advertisements. In step 701, the demographic profile of a user is selected based on the user logon information… it is not desirable to present the user with the same advertisements especially the same advertisements in the same sequence every time the user logs on. Accordingly, a subset of advertisements is selected for presentation to the user… the user may see certain advertisements more frequently because of random selection of the advertisements from the subset as discussed below with regard to step 714.”).
Virine is analogous to Hamzy, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy, to include associating said random data with specific user profiles from among a plurality of user profiles stored in a database; in response to users logging into the specific user profiles on the plurality of client apparatuses, receiving requests from respective client apparatuses for said random data associated with the specific user profiles, the requests being received via a wireless or wire 
Hamzy does not explicitly teach in response to the receipt of the notification, flagging a database entry corresponding to the random data transmitted to the first client apparatus. 
However, Suzuki discloses in response to the receipt of the notification, flagging a database entry corresponding to the random data transmitted to the first client apparatus (Suzuki Fig. 6, item 36, showing displaying sponsor advertisements; also Suzuki [0098], when a user clicks the character string link, a status flag is updated in the database).
Suzuki is analogous to Hamzy, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy, to include in response to the receipt of the notification, flagging a database entry corresponding to the random data transmitted to the first client apparatus, as taught by Suzuki, so that there is a record of which messages were seen and clicked by the user (Suzuki [0064]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 23 (Previously Presented), and substantially similar limitations in claim 34 (Previously Presented), Hamzy and Virine in further view of Suzuki discloses that at least one of the first software section and the second software section is or is part of a web application (Hamzy Abstract, the software displays in a web browser).
Regarding claim 24 (Previously Presented) , and substantially similar limitations in claim 35 (Previously Presented), Hamzy and Virine in further view of Suzuki discloses that said random data defining said one or more parameters of said user interface element is generated periodically (Hamzy Claim 19, “a computer readable medium for displaying advertisements on the Internet, comprising: means responsive to a request for a web page, for retrieving an advertisement associated with the web page; means for non-predictively embedding a control in the advertisement for proceeding to the web page”, note that “displaying advertisements” is in plural form. Random [non-predictive] data defining parameters of the user interface element [control] is generated periodically [whenever a request for a web page is made]).
Regarding claim 25 (Previously Presented) , and substantially similar limitations in claim 36 (Previously Presented), Hamzy and Virine in further view of Suzuki discloses that said random data defining said one or more parameters of said user interface element is generated to be within a predetermined range (Hamzy col. 6 lines 15-34, “3. Count the number of words sentences or paragraph within the advertisement text; 4. Select a random number between 1 and the number which is generated from step 3; 5. Output the advertisement counting until the random number is reached”, the predetermined range is between 1 and the number of words within the advertisement text).
Regarding claim 26 (Previously Presented), and substantially similar limitations in claim 37 (Previously Presented), Hamzy and Virine in further view of Suzuki discloses that said one or more parameters includes a time at which said user interface element is produced by the first software section (Hamzy col. 7 lines 10-25, “In a contemplated embodiment the control function which allows the user to proceed is disabled for a predetermined time… The predetermined time period which is selected may be randomly set with respect to each advertisement”).
Regarding claim 27 (Previously Presented), and substantially similar limitations in claim 38 (Previously Presented), Hamzy and Virine in further view of Suzuki discloses that said user interface element is a graphical user interface element (Hamzy col. 2 lines 15-18, “Within the display of the advertisement is embedded a randomly placed control function for proceeding from the advertisement to the web page of interest”).
Regarding claim 28 (Previously Presented), and substantially similar limitations in claim 39 (Previously Presented), Hamzy and Virine in further view of Suzuki discloses that said one or more parameters includes a display position of said user interface element (Hamzy col. 6 lines 15-34, “3. Count the number of words sentences or paragraph within the advertisement text; 4. Select a random number between 1 and the number which is generated from step 3; 5. Output the advertisement counting until the random number is reached”, the random number represents the display position of the user interface element).
Regarding claim 31 (Currently Amended), Hamzy discloses a method comprising: 
receiving the random data being transmitted by the server to the plurality of client apparatuses via the network, and defining one or more parameters of a user interface element (Hamzy col. 4 lines 30-59, “server 304 provides data, such as boot files, operating system images, and applications to clients 308-312. Clients 308, 310, and 312 are clients to server 304. Distributed data processing system 300 may include additional servers, such as advertisement server 314, which places advertisements to a user in response to a request”, the data, applications, and advertisements are provided by servers to clients over a network; Hamzy col. 6 lines 1-34, “The placement of the URL within the advertisement display is presented at random locations within the advertisement and consequently the locations will vary with each advertisement display… sending of a randomly placed link”, random data transmitted by the server); 
executing a first software section to produce the user interface element in accordance with the one or more parameters defined by the respective random data (Hamzy col. 6 lines 1-34, “The placement of the URL within the advertisement display is presented at random locations within the advertisement”); 
executing a second software section in response to a user interaction with the user interface element, the second software section configured for employee education (Hamzy col. 6 lines 1-34, Contained within the advertisement is the URL of interest 606, which must be clicked on in order to proceed. The placement of the URL within the advertisement display is presented at random locations within the advertisement and consequently the locations will vary with each advertisement display.”, clicking the URL of interest causes the URL to launch. Note that the URL of interest may point to a location “configured for employee education”).
Hamzy may not explicitly teach gamifying employee education in a computer networked employment environment. However, this is a statement of intended use provided in the preamble of the claim and not an explicit limitation. Furthermore, “gamifying employee education” and “a computer networked employment environment” are vague in meaning and can be interpreted numerous ways in light of the disclosure. The instant specification does not offer any concrete definitions (only examples are provided) for the aspects of “gamifying”, “employee education”, “game”, or “employment environment”.  As such, these terms must be interpreted under the broadest reasonable interpretation using the common meanings of the words.
Hamzy does not explicitly teach in response to users logging into specific user profiles on a plurality of client apparatuses, transmitting respective requests to a server apparatus for random data associated with the specific user profiles, the requests being transmitted via a wireless or wire bound network; receiving, in response to the requests, respective random data generated by the server apparatus and associated with the specific user profiles from among a plurality of user profiles stored in a database.
However, Virine discloses in response to users logging into specific user profiles on a plurality of client apparatuses, transmitting respective requests to a server apparatus for random data associated with the specific user profiles, the requests being transmitted via a wireless or wire bound network; receiving, in response to the requests, respective random data generated by the server apparatus and associated with the specific user profiles from among a plurality of user profiles stored in a database In the preferred embodiment, the demographic profile of the user is stored and looked up in a database in the local server”; also Virine Figs. 7A-B and col. 14 lines 27-49, “FIG. 7 shows a flowchart 700 for the selection of demographically targeted information, such as advertisements. In step 701, the demographic profile of a user is selected based on the user logon information… it is not desirable to present the user with the same advertisements especially the same advertisements in the same sequence every time the user logs on. Accordingly, a subset of advertisements is selected for presentation to the user… the user may see certain advertisements more frequently because of random selection of the advertisements from the subset as discussed below with regard to step 714.”).
Virine is analogous to Hamzy, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy, to include in response to users logging into specific user profiles on a plurality of client apparatuses, transmitting respective requests to a server apparatus for random data associated with the specific user profiles, the requests being transmitted via a wireless or wire bound network; receiving, in response to the requests, respective random data generated by the server apparatus and associated with the specific user profiles from among a plurality of user profiles stored in a database, as taught by Virine, in order to provide information on an individual basis to users (Virine col. 1 lines 31-41). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Hamzy does not explicitly teach transmitting, via the network, a notification to the server apparatus that the second software section has been executed, wherein the server apparatus flags a database entry corresponding to the respective random data in response to the transmission of the notification. 
However, Suzuki discloses transmitting, via the network, a notification to the server apparatus that the second software section has been executed, wherein the server apparatus flags a database 
Suzuki is analogous to Hamzy, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy, to include transmitting, via the network, a notification to the server apparatus that the second software section has been executed, wherein the server apparatus flags a database entry corresponding to the respective random data in response to the transmission of the notification, as taught by Suzuki, so that there is a record of which messages were seen and clicked by the user (Suzuki [0064]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 41 (Currently Amended), Hamzy discloses a system comprising: 
a server apparatus configured to repeatedly generate random data defining one or more parameters of a user interface element and transmit, from among the generated random data, respective random data to each of a plurality of client apparatuses via a wireless or wire bound network, the user interface element producible by execution of a first software section on each of the plurality of client apparatuses (Hamzy col. 4 lines 30-59, “server 304 provides data, such as boot files, operating system images, and applications to clients 308-312. Clients 308, 310, and 312 are clients to server 304. Distributed data processing system 300 may include additional servers, such as advertisement server 314, which places advertisements to a user in response to a request”, the data, applications, and advertisements are provided by servers to clients over a network; Hamzy col. 6 lines 3-6, “the hyperlink to proceed to the desired page is randomly located within each consecutive advertisement that is presented to the user.”); and 
server 304 provides data, such as boot files, operating system images, and applications to clients 308-312. Clients 308, 310, and 312 are clients to server 304.”; Hamzy col. 6 lines 1-34, “Contained within the advertisement is the URL of interest 606, which must be clicked on in order to proceed. The placement of the URL within the advertisement display is presented at random locations within the advertisement and consequently the locations will vary with each advertisement display… sending of a randomly placed link”, random data transmitted by the server. Clicking the URL of interest causes the URL to launch). 
Hamzy may not explicitly teach gamifying employee education in a computer networked employment environment. However, this is a statement of intended use provided in the preamble of the claim and not an explicit limitation. Furthermore, “gamifying employee education” and “a computer networked employment environment” are vague in meaning and can be interpreted numerous ways in light of the disclosure. The instant specification does not offer any concrete definitions (only examples are provided) for the aspects of “gamifying”, “employee education”, “game”, or “employment environment”.  As such, these terms must be interpreted under the broadest reasonable interpretation using the common meanings of the words.
Hamzy does not explicitly teach associate said random data with a specific user profile from among a plurality of user profiles stored in a database; a client apparatus configured to transmit a request to a server apparatus for respective random data associated with the specific user profile in 
However, Virine discloses associate said random data with a specific user profile from among a plurality of user profiles stored in a database; a client apparatus configured to transmit a request to a server apparatus for respective random data associated with the specific user profile in response to a user logging into the specific user profile on the client apparatus, the request being transmitted via a wireless or wire bound network, wherein the server apparatus is configured to transmit said respective random data associated with the specific user profile to the client apparatus via the network in response to the request (Virine col. 9 lines 1-14, “In the preferred embodiment, the demographic profile of the user is stored and looked up in a database in the local server”; also Virine Figs. 7A-B and col. 14 lines 27-49, “FIG. 7 shows a flowchart 700 for the selection of demographically targeted information, such as advertisements. In step 701, the demographic profile of a user is selected based on the user logon information… it is not desirable to present the user with the same advertisements especially the same advertisements in the same sequence every time the user logs on. Accordingly, a subset of advertisements is selected for presentation to the user… the user may see certain advertisements more frequently because of random selection of the advertisements from the subset as discussed below with regard to step 714.”).
Virine is analogous to Hamzy, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy, to include associate said random data with a specific user profile from among a plurality of user profiles stored in a database; a client apparatus configured to transmit a request to a server apparatus for respective random data associated with the specific user profile in response to a 
Hamzy may not explicitly teach wherein the server apparatus receives the notification via the network and flags a database entry corresponding to the respective random data in response to the receipt of the notification. 
However, Suzuki discloses wherein the server apparatus receives the notification via the network and flags a database entry corresponding to the respective random data in response to the receipt of the notification (Suzuki Fig. 6, item 36, showing displaying sponsor advertisements; also Suzuki [0098], when a user clicks the character string link, a status flag is updated in the database).
Suzuki is analogous to Hamzy, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy, to include wherein the server apparatus receives the notification via the network and flags a database entry corresponding to the respective random data in response to the receipt of the notification, as taught by Suzuki, so that there is a record of which messages were seen and clicked by the user (Suzuki [0064]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hamzy and Virine, in view of Suzuki, and in further view of Cumming (US 2009/0063308).
Regarding claim 29 (Previously Presented), and substantially similar limitations in claim 40 (Previously Presented), Hamzy and Virine in further view of Suzuki does not explicitly teach that said random data defining said one or more parameters of said user interface element is only generated and/or transmitted during a predetermined time period. Hamzy does teach waiting for a predetermined time period to elapse before enabling a previously disabled user interface element (control function), but does not explicitly disclose that the random data defining the user interface element is generated or transmitted during a predetermined time period (see Hamzy Claim 10).
However, Cumming discloses that said random data defining said one or more parameters of said user interface element is only generated and/or transmitted during a predetermined time period (Cumming [0068], a pop-up display user interface element appears at a predetermined time).
Cumming is analogous to Hamzy and Virine in view of Suzuki, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy and Virine in view of Suzuki, to include that said random data defining said one or more parameters of said user interface element is only generated and/or transmitted during a predetermined time period, as taught by Cumming, in order to provide a reminder to the user (Cumming [0068]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hamzy and Virine, in view of Suzuki, and in further view of Su et al. (hereinafter Su; US 2013/0073629).
Regarding claim 30 (Previously Presented), Hamzy and Virine in further view of Suzuki does not explicitly teach that said transmitting the respective random data to each of the plurality of client apparatuses includes pushing the respective random data. Hamzy does not explicitly state whether the transmission process is a push or pull process.

Su is analogous to Hamzy and Virine in view of Suzuki, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy and Virine in view of Suzuki, to include that said transmitting the respective random data to each of the plurality of client apparatuses includes pushing the respective random data, as taught by Su, in order to improve timeliness and convenience of the displayed information (Su [0019]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hamzy and Virine, in view of Suzuki, and in further view of Demers et al. (hereinafter Demers; US 2004/0068536).
Regarding claim 32 (Previously Presented), Hamzy and Virine in further view of Suzuki does not explicitly teach that said method further comprises exiting or triggering exiting of said second software section and returning to said first software section.
However, Demers discloses that said method further comprises exiting or triggering exiting of said second software section and returning to said first software section (see Demers Figs. 3 and 4, and [0063], “As depicted in FIG. 4, upon execution of video GUI button 312, video menu 412 may be displayed, with menu navigation control 414. This menu may be minimized or closed via execution of GUI buttons 416 and 418, respectively,” when a button is clicked on the user interface of a first window, a pop up window (such as a video menu) appears on the display. The pop-up window has a GUI button that triggers exiting of the window and a return to the underlying first window).
.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hamzy and Virine, in view of Suzuki, and in further view of Potlapally et al. (hereinafter Potlapally; US 2014/0244785).
Regarding claim 33 (Previously Presented), Hamzy and Virine in further view of Suzuki does not explicitly teach that said receiving the respective random data from the server apparatus includes pulling the respective random data.
However, Potlapally discloses that said receiving the respective random data from the server apparatus includes pulling the respective random data (Potlapally Abstract and [0059], client devices pull random data from servers).
Potlapally is analogous to Hamzy and Virine in view of Suzuki, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Hamzy and Virine in view of Suzuki, to include that said receiving the respective random data from the server apparatus includes pulling the respective random data, as taught by Potlapally, because pulling data from a server was a common and well-known method of getting data onto a client device before the effective filing data of the claimed invention (see Potlapally [0023], describing push and pull models for acquiring random data). Doing so is a predictable .

Response to Arguments
The Applicant’s arguments filed on October 28, 2020 related to claims 22-41 are fully considered, but are not persuasive.  

Rejections under 35 U.S.C. § 101
The applicant respectfully argues “that the claims do not recite an abstract idea in the first place within the meaning of Step 2A, Prong One, of the USPTO guidance.” 
The examiner respectfully disagrees. As previously stated above, the Applicant’s claims are drawn to an abstract idea of “educating users by gamification,” in the form of “mental processes.” 
Specifically, “mental processes” are defined as processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Here, the Applicant’s claims are merely “associating data with a user,” “responding to requests for associated data,” “transmitting data,” “receiving data,” and flagging data.” All of these operations can be performed by a human using some form of human observation, evaluation, or judgement in conjunction with an apparatus to carry out the previously mentioned observation, evaluation, or judgement. As such, an abstract idea within the confines of Step 2A, Prong One are reasonably established. 
Furthermore, claim 22, as previously presented, recites steps for “repeatedly generating random data…,” “transmitting respective random data, from among the generated random data, to each of the plurality of client apparatuses…,” “receiving, via the network, a notification from a first client apparatus…,” and “in response to the receipt of the notification, flagging a database entry…” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 

The applicant also respectfully argues that the claims integrate “any such allegedly abstract idea into a practical application (Step 2A, Prong Two). Regarding this portion of the subject matter eligibility analysis, the Office Action states that "generating random data and user interface element merely adds insignificant extra-solution activity to the judicial exception because the extra-solution limitations are well known," that "[g]enerating random data is a well-known function in the programming of computer instructions," and that "[u]ser interface elements are also well-known constructs in computers." However, there does not appear to be any basis in the law or guidelines for evaluating the "practical application" prong in this way. Indeed, it is expressly provided in MPEP § 2106.04(d)(I) that whether or not a limitation is "well known" is not relevant for evaluating the practical application prong of Step 2A.”
The examiner respectfully disagrees. The Applicant has misunderstood the rejection. Specifically, as it pertains to “Practical Application,” the Applicant’s claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a client apparatus” and “a wireless or wire bound network” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “educating users by gamification,” is not providing a practical application. Here, there is no mention in the “Practical Application” analysis of whether or not a limitation is “well known.” Likewise, the words  “well known” are not found expressly in “MPEP § 2106.04(d)(1). As such, the argument is not persuasive. 
that the "random data" and "user interface element" are central both to the claimed invention and to the alleged abstract idea and should not be characterized as "insignificant extra-solution activity" in any case.”
The examiner respectfully disagrees. MPEP 2106.04(d) provides that the courts have also identified limitations that did not integrate a judicial exception into a practical application: Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g).  
MPEP 2106.05(g) (although part of the Step 2B, “Significantly More” analysis) states, “When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: (1) Whether the extra-solution limitation is well known… (2) Whether the limitation is significant… (3) Whether the limitation amounts to necessary data gathering and outputting…” 
The “random data” and “user interface element” features of the claims are not only well-known, but also recited in the claims in a conventional, generalized usage. The features do not improve the functioning of a computer, or any other technology or technical field. The features are also not significant because they are recited only in a highly generalized way that does not impose meaningful limits on the claims. Furthermore, all uses of the abstract idea, “educating users by gamification,” require some form of “random data” data gathering or “user interface element” data output. As such, the argument is not persuasive.  Therefore, the 35 USC 101 rejection of the claims is not withdrawn.

Rejections under 35 U.S.C. § 103
The applicant respectfully argues “There is nothing in either reference to suggest, "in response to the receipt of the notification, flagging a database entry corresponding to the random data transmitted to the first client apparatus," nor would this even appear to be possible in Hamzy as the only contemplated randomization appears to be confined to the process of outputting the advertisement and does not entail the persistence of any "random data."”
The examiner respectfully disagrees. Applicant appears to equate the “random data” with the randomly generated location described by Hamzy. However, the examiner equates the “random data” with the entire data structure of the advertisement, as shown in Hamzy Figure 6, item 604. Hamzy column 6 lines 1-34 goes on to disclose the parameters of the random data as “the header,” “placement method,” “the number of words sentences or paragraph within the advertisement text,” “a random number,” “the next page URL,” “the rest of the advertisement,” and “the footer.” The random number specifying a randomly generated location is one parameter defined by the random data, and the random data represents one advertisement.
Suzuki is relied upon for disclosing “flagging a database entry corresponding to the random data in response to the receipt notification.” That is, Suzuki describes that when a user clicks on an advertisement (created using the random data), a notification is generated that tells the system to flag a database entry corresponding the random data to note that a link was clicked.
It is further noted that the claim language does not require the persistence of any random data. The claims only require that a database entry corresponding to the random data is flagged. That is, flagging a database entry corresponding to an advertisement, as disclosed by Suzuki, fulfils this requirement. As such, the argument is not persuasive. Therefore, the 35 USC 103 rejection of the claims is not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SA/Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT P BULLINGTON/Primary Examiner, Art Unit 3715